     Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 1 of 11



John Meyer, MT Bar #11206
P.O. Box 412
Bozeman, MT 59771
Ph: (406) 546-0149
John@cottonwoodlaw.org

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

                                    )
JOHN MEYER,                         )
                                    )       Case No. 2:18-CV-0002-BMM
           Plaintiff,               )
     vs.                            )              EXHIBIT 2
                                    )
BIG SKY RESORT;                     )
                                    )
           Defendant.               )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
      Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 2 of 11



John Meyer, MT Bar #11206
P.O. Box 412
Bozeman, MT 59771
(406) 546-0149 | Phone
John@cottonwoodlaw.org


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

JOHN MEYER,
                                       Cause No. 18- CV-00002-BMM
                  Plaintiff,
                                       PLAINTIFF’S RESPONSE TO
vs.                                    DEFENDANT’S FIRST
                                       DISCOVERY REQUESTS
BIG SKY RESORT,

                  Defendants.
      Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 3 of 11



      Plaintiff John Meyer responds to the following discovery:

      REQUEST FOR PRODUCTION NO. 1: Please produce copies of all

statements taken by you, or on your behalf, concerning facts relevant to this action.

If you claim any statements are privileged, please provide a privilege log.

      RESPONSE: None.

      REQUEST FOR PRODUCTION NO. 2: Please produce all documents

upon which you may rely in support of your claim for damages, including, but not

limited to, all medical and other bills, invoices and statements of account.

      RESPONSE: 000001-004228

      REQUEST FOR PRODUCTION NO. 3: Please produce any and all

documents related to any claims you have submitted to any insurance company,

person, business entity, or governmental entity as a result of the incident which

forms the basis of your claim in this lawsuit, including but not limited to all

settlement agreements which you have entered, if any.

      RESPONSE: 000039-000053

      REQUEST FOR PRODUCTION NO. 4: If Medicaid or Medicare has

provided any benefits to you, please provide a Conditional Payment Letter from

CMS (Centers for Medicare & Medicaid Services) identifying all conditional

payments made to date by Medicare with respect to you as a result of the incident




                                    Plaintiff’s Response to Big Sky’s First Discovery Requests– 2
          Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 4 of 11



at issue in this case and all other correspondence between CMS and you or any of

your agents or attorneys.

          RESPONSE: None

          REQUEST FOR PRODUCTION NO. 5: Please produce all exhibits

which you intend to rely upon in this litigation.

          RESPONSE: 000054-000063

          INTERROGATORY NO. 1: If you, or anyone acting on your behalf, had

any conversations with any employee or ex-employee of Big Sky or Boyne after

December 11, 2015, please identify each person that was present at the time of the

conversation, the location of the conversation, the date of the conversation, and

give a complete description of each conversation in as much detail as you can

recall.

          ANSWER: See 000001-000005

          REQUEST FOR PRODUCTION NO. 6: Please produce all documents or

notes related to or supporting your answer to the preceding Interrogatory.

          RESPONSE: 000064-000077

          REQUEST FOR PRODUCTION NO. 7: Please produce all written

communications you have had with any employee or ex-employee of Big Sky or

Boyne after December 11, 2015. This Request for Production seeks all letters,

emails, social media posts, texts, and any other written communications.



                                    Plaintiff’s Response to Big Sky’s First Discovery Requests– 3
       Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 5 of 11



       RESPONSE: 000078-000106

       REQUEST FOR PRODUCTION NO. 8: Please produce all notes, letters,

diaries and “lists” that in any way relate to this incident and lawsuit that you have

prepared, kept, or maintained. This discovery request does not seek documents

prepared by your attorney, but rather seeks documents that you personally created.

       RESPONSE: 000107-000120; see video

       REQUEST FOR PRODUCTION NO. 9: Please produce all

correspondence between you, or any one acting on your behalf, and Big Sky prior

to the filing of this lawsuit.

       RESPONSE:000121-000135

       INTERROGATORY NO. 2: If you have ever made a claim for damages

of any kind, either before or after this lawsuit, please state the name of the claim,

the parties and the insurance carrier involved, the cause number and court of any

suit that was filed on your behalf, and the disposition of the claim.

       ANSWER: See 000006-000017

       REQUEST FOR PRODUCTION NO. 10: Please produce all records

from medical doctors, dentists, chiropractors, osteopaths, physical therapists,

psychiatrists, psychotherapists, or other health care providers, with whom you

consulted, or by whom you were examined or treated from December 11, 2015 to

the present.



                                     Plaintiff’s Response to Big Sky’s First Discovery Requests– 4
      Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 6 of 11



      RESPONSE:000136-003731

      REQUEST FOR PRODUCTION NO. 11: Please produce all photographs

or videotapes showing the injuries you allegedly sustained as a result of the

incident which is the subject of this lawsuit.

      RESPONSE: 003732-003740

      REQUEST FOR PRODUCTION NO. 12: Please produce all photographs

or videotapes of the scene of the accident, Big Sky Resort, or signs or markings at

Big Sky that you contend are relevant to your allegations in this Complaint.

      RESPONSE: See video

      REQUEST FOR PRODUCTION NO. 13: If any insurance company,

your employer, any governmental agency or department, or any other person or

entity has reimbursed you or is obligated to reimburse you for any expenses or

damages you claim to have sustained as a result of the incident which is the subject

of this lawsuit, please produce all correspondence and documents relating to all

such payments.

      RESPONSE: None

      REQUEST FOR PRODUCTION NO. 14: Please produce your state and

federal income tax returns for the five (5) years prior to the incident in question

and up to the present time.

      RESPONSE: 003741-004188



                                    Plaintiff’s Response to Big Sky’s First Discovery Requests– 5
      Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 7 of 11



      REQUEST FOR PRODUCTION NO. 15: Please produce any and all

charts, diagrams and photographs that in any way relate to this incident and

lawsuit.

      RESPONSE: 004189-004192; see videos

      INTERROGATORY NO. 3: Please identify and quantify, in detail, all

drugs (legal or otherwise), alcoholic beverages, and medications you used or

consumed in the 24-hour period preceding the subject incident.

      ANSWER: NONE

      REQUEST FOR PRODUCTION NO. 16: Please produce any and all

investigative files concerning this incident conducted by any governmental agency

or any other entity or person.

      RESPONSE: 004193-004218

      REQUEST FOR PRODUCTION NO. 17: Please produce a copy of any

and all documents in your possession that Big Sky generated or provided to you

before the filing of this lawsuit.

      RESPONSE: 004193-004218

      REQUEST FOR PRODUCTION NO. 18: Please produce for inspection

the skis, boots, and bindings you were using on December 11, 2015.

RESPONSE: Pursuant to Federal Rule of Civil Procedure 34(b)(2)(B), inspection

will be permitted but must be requested with particularity. See FRCP 34(b)(1).



                                     Plaintiff’s Response to Big Sky’s First Discovery Requests– 6
      Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 8 of 11



      REQUEST FOR PRODUCTION NO. 19: Please produce for inspection

the eyewear, including but not limited to prescription glasses, contact lenses,

sunglasses and/or goggles, if any, that you were wearing on December 11, 2015 at

the time of the alleged incident.

RESPONSE: Pursuant to Federal Rule of Civil Procedure 34(b)(2)(B), inspection

will be permitted but must be requested with particularity. See FRCP 34(b)(1).

      REQUEST FOR PRODUCTION NO. 20: If you wear contact lenses or

glasses, please produce the eyeglasses prescription and all medical records relating

to your vision from 2012 to present.

      RESPONSE: Plaintiff does not have an eyeglass prescription.

      REQUEST FOR PRODUCTION NO. 21: Please produce copies of all

comments about the incident at issue in this lawsuit that you have made on social

media or to any media outlet. This request for production seeks all comments that

relate in any way to this lawsuit made on any blog, internet chat room, Facebook,

Instagram, and to any media outlet.

      RESPONSE: 004219-004227

      REQUEST FOR PRODUCTION NO. 22: Please produce complete

copies of all of your statements to any media outlet regarding this lawsuit or your

attempts to obtain additional benefits for seasonal employees. Please include a

complete copy of the published article.



                                    Plaintiff’s Response to Big Sky’s First Discovery Requests– 7
      Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 9 of 11



      RESPONSE: 004228

      REQUEST FOR PRODUCTION NO. 23: Please produce a complete

copy of the article about this lawsuit that was submitted to the Outlaw magazine,

and all of your comments and communications with the author of the article.

      RESPONSE: To the best of Plaintiff’s knowledge, no article about this
      lawsuit was ever submitted to Outlaw magazine.

      Supposedly Explore Big Sky was going to run an article but the owner of the
      paper (the same owner of Outlaw magazine) pulled the article the night
      before it was printed. Plaintiff never saw the article that was to be printed.

      Amanda Eggert, who was with John Meyer the day of the incident, left
      Explore Big Sky shortly after the article was pulled. She did not write the
      article because she wanted to avoid any perceived conflicts of interest.


      REQUEST FOR PRODUCTION NO. 24: Please produce all of your

Facebook posts from December 11, 2015 to the present. Please specifically include

all photographs posted on your Facebook account, and all photographs of you

posted on other Facebook accounts that you are aware of.

RESPONSE: The request is not being filled because it will take an unreasonable
amount of time to fulfill in relation to the reasonableness of the needs of the case.
Plaintiff’s Facebook account is open to the Public and Plaintiff has not deleted any
Facebook posts regarding this lawsuit.


      REQUEST FOR ADMISSION NO. 1: Please admit that you do not

represent any employee or ex-employee of Big Sky in relation to benefits that are

provided to the employee or ex-employee by Big Sky.


                                    Plaintiff’s Response to Big Sky’s First Discovery Requests– 8
     Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 10 of 11



      RESPONSE: Admit

      REQUEST FOR PRODUCTION NO. 25: If you deny the preceding

Request for Admission, please produce your engagement letter with all employees

or ex-employees of Big Sky that you represent.

      RESPONSE:

      INTERROGATORY NO. 4: Please identify the ski patroller at Big Sky

that allegedly informed you “that the ski patrol runs out of signs and fences to

mark hazards” as alleged in Paragraph 15 of Plaintiff’s Complaint and Jury

Demand.

      ANSWER: Ashley Nettles See 000018

      DATED this 17th day of August, 2018.



                                        By      /s/ John Meyer

                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was served
upon the following counsel of record by the means designated below this 17h day
of August, 2018.
 [ ] U.S. Mail                               Ian McIntosh
 [ x ] Hand Delivery                         Mac Morris
 [ ] Facsimile                               CROWLEY FLECK PLLP
 [ ] FedEx                                   1915 South 19th Avenue
 [ ] ECF                                     P.O. Box 10969
                                             Bozeman, MT 59719-0969
                                             Telephone: (406) 556-1430

                                               Attorneys for Defendant Big Sky Resort


                                    Plaintiff’s Response to Big Sky’s First Discovery Requests– 9
Case 2:18-cv-00002-BMM Document 44-2 Filed 10/08/18 Page 11 of 11




                         Plaintiff’s Response to Big Sky’s First Discovery Requests– 10
